NO. 12-18-00042-CR

                          IN THE COURT OF APPEALS

               TWELFTH COURT OF APPEALS DISTRICT

                                     TYLER, TEXAS

GAYNEAL RAY BAKER,                                §      APPEAL FROM THE 3RD
APPELLANT

V.                                                §      JUDICIAL DISTRICT COURT

THE STATE OF TEXAS,
APPELLEE                                          §      HOUSTON COUNTY, TEXAS

                                  MEMORANDUM OPINION
                                      PER CURIAM
       Gayneal Ray Baker, appearing pro se, seeks to appeal from the trial court’s denial of
his motion for judgment nunc pro tunc. The clerk’s record has been filed and contains a docket
entry indicating that Appellant’s motion was denied, but does not contain a signed order denying
Appellant’s motion.
       On February 27, 2018, this Court notified Appellant that the clerk’s record received in
this appeal does not show the Court’s jurisdiction, i.e., there is no final judgment or appealable
order contained therein and the order being appealed is not an appealable order. Appellant was
warned that the appeal would be dismissed on or before March 29, 2018, unless the clerk’s
record was amended to show the jurisdiction of this Court. In response, Appellant contends he
timely filed a notice of appeal, his briefing should be liberally construed, this Court has authority
to remand his case to the trial court for an evidentiary hearing, and he was not properly credited
for time served.
       In criminal cases, unless expressly authorized by statute, appellate courts have
jurisdiction to review only final judgments. Abbott v. State, 271 S.W.3d 694, 696-97 (Tex.
Crim. App. 2008) (standard for determining jurisdiction is not whether appeal is precluded by
law but whether appeal is authorized by law). To be effective, an order must be reduced to
writing, signed by the trial judge, and entered in the record. Mayfield v. State, No. 12-09-00073-
CR, 2009 WL 1067600, at *1 (Tex. App.—Tyler Apr. 22, 2009, no pet.) (mem. op., not
designated for publication); State v. Shaw, 4 S.W.3d 875, 878 (Tex. App.—Dallas 1999, no
pet.). No signed order denying Appellant’s motion is included in the record. Moreover, even a
signed order would not vest this Court with jurisdiction, as no statute confers upon this Court the
jurisdiction to consider an appeal from an order denying a request for judgment nunc pro tunc.
See Bailey v. State, No. 12-16-00021-CR, 2016 WL 796200, at *1 (Tex. App.—Tyler Feb. 29,
2016, no pet.) (mem. op., not designated for publication); see also Everett v. State, 82 S.W.3d
735, 735 (Tex. App.—Waco 2002, pet. dism’d).
         Because we have not been provided with an appealable order, we have no jurisdiction
over the appeal. Accordingly, the appeal is dismissed for want of jurisdiction. See TEX. R. APP.
P. 43.2(f); see also Bailey, 2016 WL 796200, at *1; Mayfield, 2009 WL 1067600, at *1.
Opinion delivered March 29, 2018.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                             (DO NOT PUBLISH)




                                                          2
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                           MARCH 29, 2018


                                         NO. 12-18-00042-CR


                                     GAYNEAL RAY BAKER,
                                           Appellant
                                              V.
                                     THE STATE OF TEXAS,
                                           Appellee


                                  Appeal from the 3rd District Court
                         of Houston County, Texas (Tr.Ct.No. 14,554-CR)

                    THIS CAUSE came on to be heard on the appellate record, and the same
being considered, it is the opinion of this Court that it is without jurisdiction of the appeal, and
that the appeal should be dismissed.
                    It is therefore ORDERED, ADJUDGED and DECREED by this Court that
this appeal be, and the same is, hereby dismissed for want of jurisdiction; and that this decision
be certified to the court below for observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.